DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment received on June 10, 2022. Claims 1-15 were previously pending consideration.  Per the received amendment, no claims have been added or cancelled. 
2.	Claims 1-15 are currently pending consideration.

Allowable Subject Matter
3.	Claims 1-15 are allowed.


Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance:
5.	Claims 8-15 were objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form.  Claims 8 and 9 were rewritten in independent form so they are allowed.  Claims 10-15 are dependent on claim 9, and therefore are allowable as well.  
6.	Claims 1-7 were previously rejected as being anticipated by Cheng et al. (U.S. Patent Pub. No. US 2004/0032758).  Claim 1 has been amended to clarify that the binary and ternary instructions that are directed by the router to the first functional unit along a first data path and to the second functional unit along a second data path that is separate from the first data path.  The Applicant’s arguments regarding these amended claims (see pages 9-13) has been considered and are persuasive.  Therefore, the rejection on claims 1-7 has been removed and the claims are allowable. 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
06/16/2022Primary Examiner, Art Unit 3649